DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 03/02/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-3 and 9-12 are amended. Claims 1-12 are currently pending. 

Response to Arguments
Amendments to claims 1-12 overcome the previous 112 rejections. As such, 112 rejections of claims 1-12 are withdrawn.
Amendments to Claims 1, 3, and 9-11 overcome the previous claim objections. As such, the objections of claims 1, 3, and 9-11 are withdrawn.

Allowable Subject Matter
Claims 1-12 allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su on March 17, 2022.

The application has been amended as follows: 

1. (Currently amended) A hierarchical switching fabric for ultra high radix network routers, comprising: a network-on-chip and K multi-port components configured to converge multiple switching ports;
the K multi-port components, each of the K multi-port components comprise[[s]] a port module and a hyper packet module;
the port module of the Kth multi-port components configured to receive packets from the network-on-chip over a high speed serializer/deserializer, encode and format the packets, send the packets to the corresponding hyper packet module after coding and format conversion, and send the packets to the module to the network-on-chip; and 
the hyper packet module configured to perform protocol processing for the received data link level packets, discard illegal packets, forward legitimate packets to the network-on-chip for switching, perform data error correcting, format conversion and channel mapping for the packets received from the network-on-chip, and send the packets in which data error correcting, format conversion, and channel mapping has been performed to the corresponding port module. 

 of the Kth multi-port components comprises physical coding sublayer submodules and M data link level protocol submodules;
the physical coding sublayer submodules are connected with the network-on-chip via the high speed serializer/deserializer, and are respectively connected with the hyper packet module[[s]] via the M data link level protocol submodules, and the physical coding sublayer submodules are configured to align and reorganize packet data, and
the M data link level protocol submodules are configured to perform packet format conversion and protocol processing. 

3. (Currently amended) The hierarchical switching fabric for ultra high radix network routers as recited in claim 2, wherein the hyper packet module of the Kth multi-port components comprises an ingress hyper packet logic and an egress hyper packet logic;
the ingress hyper packet logic comprises M identical port protocol processing logics, a first multiplexer element, a dynamic allocated multi-queue element and a second multiplexer element;
the port protocol processing logic comprises a hyper packet element, a routing computing element, an error correcting code generator, and a first in first out queue buffer;
the hyper packet element and the routing computing element are connected in parallel, and then connected with an input end of the first in first out queue buffer via the 
the first multiplexer element selects the packets in each of the port protocol processing logics in turn and stores the selected packets in the dynamic allocated multi-queue element, and the second multiplexer element is configured to output the packets stored in the dynamic allocated multi-queue element to the network-on-chip.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art teaches the general concepts of ultra high radix network routers for hierarchical switching.   For example, Kim (2017/0353401), discloses high radix networks, such as using dragonfly topology using a group of routers connected into a subnetwork as one very high radix virtual router. In another prior art, Li (US 2017/0272381) discloses a network on chip including multiple routers and multiple network interfaces, where each router is connected to one local node device using one network interface. Rangan (US 2014/0043962), describes another network on a chip network in which the each of the nodes of the NoC may have one or more incoming and outgoing ports for receiving and transmitting traffic, where the node may process dedicated packets once each incoming port has received a dedicated packet, and then transmit the processed packet on the output port. Cavanna (US 2014/0211630, describes a switching network apparatus that comprises a plurality of node chips in communication with a fabric chip, where the fabric chip comprises a plurality of port interfaces that each include a SERDES, a highspeed link, and a network chip interface 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JENKEY VAN/Primary Examiner, Art Unit 2477